Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:  There is an extra, underlined “claim 1” at the end of claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahma (EP 2 645 049 A2), provided by applicant.  Hahma (Figs 1-3) discloses a non-detonating cartridge comprising: a container including a cavity suitable for receiving a low explosive composition; an initiator (12), for in use initiating the explosive composition inside the cavity; and a shielding member (20) which is displaceable relative to the container between a safe position, in which the initiator is shielded from the cavity such that initiation of the initiator does not result in initiation of the explosive composition, and a live position (cavities 9 and 6 aligned) in which the .

Claim(s) 1, 2, 4-6, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig (DE 10 2011 105 864 A1).  Ludwig (Figs 1-3) discloses a non-detonating cartridge comprising: a container including a cavity (11) suitable for receiving a low explosive composition; an initiator (3), for in use initiating the explosive composition inside the cavity; and a shielding member (5) which is displaceable relative to the container between a safe position (Fig 2), in which the initiator is shielded from the cavity such that initiation of the initiator does not result in initiation of the explosive composition, and a live position (Fig 3) in which the initiator is exposed to the cavity to permit initiation of the explosive composition; characterised in that the shielding member is slideably displaceable relative to the container and in which at least part of the shielding member protrudes from a periphery of the cartridge when the shielding member is in a safe position (Fig 3).

Allowable Subject Matter
Claims 3, 7, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641